142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maxine D. JOHNSON, Plaintiff-Appellant,v.Peralta Community College District, Defendant-Appellee.
No. 97-15945.D.C. No. CV-94-04255-MMC.
United States Court of Appeals,Ninth Circuit.
Submitted April 20, 1998**.Decided April 22, 1998.

Appeal from the United States District Court for the Northern District of California Maxine M. Chesney, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Maxine D. Johnson appeals the district court's summary judgment in favor of Peralta Community College District ("Peralta") in Johnson's action alleging race discrimination and retaliation pursuant to Title VII of the Civil Rights Act of 1964, and disability discrimination pursuant to the Americans with Disabilities Act ("ADA").  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We review de novo a district court's grant of summary judgment.  See Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996).  We review for abuse of discretion a district court's exclusion of evidence on a summary judgment motion.  See Maljack Prods., Inc. v. GoodTimes Home Video Corp., 81 F.3d 881, 886 (9th Cir.1996).


4
Johnson contends that the district court abused its discretion by excluding medical documents regarding her alleged photosensitivity disability as inadmissible hearsay.  This contention lacks merit because inadmissible hearsay cannot be considered for summary judgment purposes.  See Canada v. Blain's Helicopters, Inc., 831 F.2d 920, 925 (9th Cir.1987);  see also Fed.R.Evid. 801(c).


5
The district court properly granted summary judgment in favor of Peralta because it is undisputed that Johnson was not disabled within the meaning of the ADA.  See Bagdadi, 84 F.3d at 1197;  see also Bradley v. Harcourt, Brace and Co., 104 F.3d 267, 271 (9th Cir.1996) (stating elements of prima facie ADA case).


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, appellant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3